647 S.E.2d 97 (2007)
STATE
v.
Iziah BARDEN.
No. 96A01-2.
Supreme Court of North Carolina.
May 16, 2007.
William P. Hart, Senior Deputy Attorney General, Ellen B. Scouten, Special Deputy Attorney General, John G. Barnwell, Assistant Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 14th day of May 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Isiah Barden) shall have up to and including the 14th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of May 2007."